Citation Nr: 1726311	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's service-connected disability compensation benefits.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from March 1963 to November 1988.  The appellant is the Veteran's former spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decisional letter of the RO in Detroit, Michigan, which denied the appellant's claim for apportionment.

In October 2016, the Veteran was afforded a hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, because a grant of the appellant's claim for apportionment would result in the payment of a lesser benefit to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3 (p) (2106) (defining contested claim).  

A claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A (West 2015), and the special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2016); see also 38 C.F.R. §§ 20.500 -20.504, 20.713 (2016).

Under applicable criteria, all interested parties will be specifically notified of the actions taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

In this case, in March 2012, the appellant was sent a Statement of the Case.  There is no indication that the Veteran was also provided with a Statement of the Case.  Cf. 38 C.F.R. §§ 19.1100, 20.504.   On remand, he should be provided with a copy of the March 2012 Statement of the Case.  

In addition, in her appeal (VA Form 9), received in May 2012, the appellant requested a hearing before a Veterans Law Judge at the RO.  That same month, the RO acknowledged her request for a hearing, and notified her of her hearing options.  A Certification of Appeal (VA Form 8), dated in September 2012, similarly notes that the appellant (erroneously referred to as "wife") lives in Colorado, and that she "requests a travel board hearing at the Denver Regional Office."  

However, there is no indication that the appellant has ever been afforded a hearing, or that she ever withdrew her request for a hearing.  Because the appellant is entitled to such a hearing upon request, and because Travel Board and videoconference hearings held at the ROs are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. §§ 20.700, 20.713 (a) (2016).  On remand, the RO should schedule the appellant for a Board hearing at the RO in Denver, Colorado, to include providing both her and the Veteran with an appropriate notice of the hearing, in accordance with the contested claim procedures.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should provide both the appellant, and the Veteran, notice of the contested claims procedures (under 38 C.F.R. §§ 19.100, 19.101, 19.102, and 20.713).  The RO must ensure notice is properly mailed to the correct address of record for each party.  The RO must also send the Veteran a copy of the March 2012 Statement of the Case. 

2.  The RO should schedule the appellant for a hearing before the Board at the RO in Denver, Colorado.  Pursuant to contested claims procedures, the AOJ must notify both the appellant and Veteran, and any representative (if appointed), of the date, time, and location of the hearing.  The RO should be sure to provide notification to both parties of the provisions of 38 C.F.R. §§ 20.700 and 20.713, including with regard to procedures for requesting a change in hearing date in a contested claim.  The RO must ensure that all notice is sent to the correct address of record for each party to be contacted.  The case should thereafter be processed in accordance with established appellate practices.

3.  If a hearing is held and the Veteran declines to attend, a copy of the hearing transcript should be sent to the Veteran, and he should be allowed 30 days to respond.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




